On Petition for Rehearing
General Motors Corporation’s “petition for rehearing in banc” apparently does not seek reconsideration by the panel of the court that dismissed its. appeal, but rather is an application for a rehearing by the nine active judges. This ignores our Rule 25(b), which directs that “Any petition for rehearing shall be addressed to the court as constituted in the original hearing” and “shall be disposed of by the court as so constituted unless a majority of said court or any active judge of this court, either from a suggestion by petitioner or sua sponte, shall be of the opinion that the case should be reheard en banc, in which event the Chief Judge shall cause that issue to be determined by the active judges of this court.” In conformity with our regular practice-in these frequent instances where counsel nevertheless address their “petition for rehearing” to the full court, we shall treat the petition as seeking reconsideration by the panel and as suggesting, if that is denied, reconsideration in banc.
*537The petition places principal reliance on an alleged inconsistency between our statement, 318 F.2d 535, that one reason why Judge Edelstein’s order denying General Motors’ motion was not a “final decision” appealable under 28 U.S.C. § 1291 was that General Motors can advance its claim of abuse of process in its own forthcoming criminal trial in the Northern District of Illinois, and a remark in the concurring opinion of Chief Judge Lumbard in In re Magnus, Mabee & Reynard, Inc., 311 F.2d 12, 18-19 (2 Cir., 1962), cert. denied, 373 U.S. 902, 83 S.Ct. 1289, 10 L.Ed.2d 198 (1963).1 Apart from the fact that the majority opinion in the Magnus case, written by Judge Moore for Judge Swan and himself, does not appear to have joined in this, Chief Judge Lumhard’s remark went to the issue of the standing of a criminal defendant to object to an administrative summons issued "to another person, an issue which we did not here reach, 318 F.2d 535, and not to the question of the finality and hence of the appealability of the order refusing to quash the summons. The Magnus opinions, see also 299 F.2d 335 (2 Cir.), cert. denied, 370 U.S. 918, 82 S.Ct. 1556, 8 L.Ed.2d 499 (1962), do not disclose that appealability was considered by the court, and the issue was scarcely open in view of our recent decision in Application of Colton, 291 F.2d 487 (2 Cir., 1961). In Colton we noted that in Cobbledick v. United States, 309 U.S. 323, 329-330, 60 S.Ct. 540, 84 L.Ed. 783 (1940), the Supreme Court had differentiated for purposes of appealability orders enforcing administrative subpoenas from orders denying applications of witnesses to quash grand jury subpoenas; and we held, following International Commodities Corp. v. Internal Revenue Service, 224 F.2d 882 (2 Cir., 1955), that the same distinguishing principle applied to render appealable an order refusing to quash an administrative summons issued under § 7602 of the Internal Revenue Code. Assuming that the Col-ton rule of appealability was and remains sound — as to which see In re Turner, 309 F.2d 69, 72 (2 Cir., 1962); 75 Harv.L.Rev. 1222 (1962); Application of Davis, 303 F.2d 601 (7 Cir., 1962), cert, granted sub nom. Davis v. Soja, 371 U.S. 810, 83 S.Ct. 45, 9 L.Ed. 2d 53 (1962) — the principle is surely not one we would have any disposition to extend in view of experience with the delays to which it predictably and inevitably leads, see In re Turner, supra; In re Magnus, Mabee & Reynard, Inc., supra, 311 F.2d at 13-14 — even if Supreme Court authority allowed us to do so.
Beyond this, General Motors again seeks to differentiate its case from that of the grand jury witness in Cobbledick, who can precipitate a “final decision” by submitting to a contempt citation, and from the unsuccessful movant-for suppression in Di Bella v. United States, 369 U.S. 121, 82 S.Ct. 654, 7 L.Ed.2d 614 (1962), who can obtain review if the evidence sought to be suppressed is admitted at his own criminal trial and a conviction results. But to recognize these differences, as our opinion did, 318 F.2d 535, is not to say that they call for a difference in result. The asserted distinction between General Motors’ situation and that of the unsuccessful movant for suppression ignores that such a motion may concern not simply property that has been seized but also oral communications, and may include the “fruit of the poisonous tree,” which is often quite as difficult of ascertainment as the benefits of the Government’s allegedly improper discovery would be here. Perhaps the closest analogy to General Motors’ application, which requests that the government lawyers taking part in its criminal antitrust trial be prevented from learning of the evidence to be given by its officers in the perjury investigation by the grand jury, is afforded by motions seeking the disqualification of attorneys for an alleged conflict of interest or violation of privilege; there, *538even in civil actions, orders refusing to disqualify have been held not to be appealable under the rule of Cohen v. Beneficial Ind. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949), on which General Motors here relies. Fleischer v. Phillips, 264 F.2d 515 (2 Cir.), cert. denied, 359 U.S. 1002, 79 S.Ct. 1139, 3 L.Ed.2d 1030 (1959); Marco v. Dulles, 268 F.2d 192 (2 Cir., 1959). Hence we need not determine whether decisions such as United States v. Guterma, 272 F.2d 344 (2 Cir., 1959), and Schwimmer v. United States, 232 F.2d 855, 860 (8 Cir.), cert. denied, 352 U.S. 833, 77 S.Ct. 48, 1 L.Ed.2d 52 (1956), both upholding the appealability of an order refusing the application of a prospective criminal defendant to quash a grand jury subpoena on a third person,2 retain their vitality after Di Bella. These decisions rested on Perlman v. United States, 247 U.S. 7, 38 S.Ct. 417, 62 L.Ed. 950 (1918), which had been distinguished in Cobbledick, 309 U.S. at 328-329, 60 S.Ct. at 542-543, but was mentioned in Di Bella with what may be contended to be disapproval. 369 U.S. at 124 & n. 2, 82 S.Ct. at 656. The problems that General Motors may have in seeking to protect itself in the criminal trial in the Northern District of Illinois from what it alleges to be — but the District Court found not to be — an abuse of the grand jury process may be very real, as its petition claims. But no one is saying that General Motors and others similarly situated are without remedy where the grand jury sits, in addition to their rights at the place of trial; what is said is that the policy of avoiding undue delay in grand jury proceedings, which the Supreme Court has stressed in Cobbledick and Di Bella, requires that the applicant be satisfied for the time being with the determination of the district judge — as the Government would have had to be if his decision had been otherwise. The federal policy of finality, in pursuing the larger goals at which it aims, often precludes-review in matters far more consequential to litigants than this.
The petition for rehearing is denied by the panel. In accordance with our regular practice the suggestion for rehearing in banc will be transmitted to-the Chief Judge for circulation to all active judges.

. A letter from General Motors’ counsel, received and considered shortly before our opinion was filed, had called this remark to our attention.


. General Motors also cites In re April 1956 Term Grand Jury, 239 F.2d 263 (7 Cir., 1956), and Homan Mfg. Co. v. Russo, 233 F.2d 547 (7 Cir., 1956), where appealability was assumed but not discussed.